Docket No. 109581.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. RICKY
                   KING, Appellee.

                  Opinion filed January 21, 2011.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Burke, and Theis concurred in the judgment and opinion.



                             OPINION

                         I. BACKGROUND
     In 2002, defendant, Ricky King, was charged with five counts of
first degree murder (720 ILCS 5/9–1(a)(1), (a)(2) (West 2000)), in
connection with the August 8, 2002, beating death of Robert Nash.
Defendant was 15 years of age at the time of the incident. On June 19,
2003, the State filed an additional count of attempted first degree
murder (720 ILCS 5/8–4(a), 9–1(a) (West 2000)) arising out of the
same incident. That same day, defendant entered a negotiated plea to
the attempted murder charge in exchange for dismissal of the murder
charges and a 15-year sentence in the Department of Corrections. The
circuit court of Champaign County immediately entered judgment
pursuant to the plea agreement, sentenced defendant to the agreed-
upon 15-year prison term, and dismissed the murder charges.
     On October 10, 2008, defendant filed a pro se postconviction
petition pursuant to the Post-Conviction Hearing Act (725 ILCS
5/122–1 et seq. (West 2006)), arguing that he was not properly
admonished about mandatory supervised release. The circuit court
dismissed the petition as frivolous and patently without merit.
     On appeal, defendant argued for the first time that his sentence
was void because the State failed to request a hearing under section
5–130(1)(c)(ii) of the Juvenile Court Act of 1987 (the Act) (705 ILCS
405/5–130(1)(c)(ii) (West 2000)) to determine whether he should be
sentenced as an adult. The appellate court agreed. 395 Ill. App. 3d
985, 992. Accordingly, the appellate court reversed the judgment of
the circuit court and remanded with directions to vacate defendant’s
criminal conviction, enter an adjudication of delinquency, and enter an
order sentencing him under the Act to time served as of his twenty-
first birthday. Id. at 994-95.
     The State sought review in this court, arguing that (1) defendant
should be estopped from arguing that the sentencing provision of the
fully negotiated plea agreement is void because he enjoyed the benefits
of the plea agreement, including the dismissal of first degree murder
charges; and (2) if the sentencing provision of the fully negotiated plea
agreement is void, the plea should be vacated in its entirety, the
murder charges reinstated, and the parties returned to the status quo
ante for further plea proceedings or trial.
     On this court’s own motion, the parties were given leave to file
supplemental briefs addressing the following two issues of statutory
interpretation involving sections 5–130(1)(a) through (1)(c) of the Act
(705 ILCS 405/5–130(1)(a) through (1)(c) (West 2000)): (1) whether
an offense “covered by” section 5–130(1)(a) includes only those
charges “specified in” that section or both charges “specified in” that
section and “all other charges arising out of the same incident”; and
(2) if an offense “covered by” section 5–130(1)(a) includes both
charges “specified in” that section and “all other charges arising out
of the same incident,” whether section 5–130(1)(c)(ii) required the
State to request a hearing to determine whether defendant should be
sentenced as an adult or whether he was properly sentenced as an
adult without a hearing pursuant to section 5–130(1)(c)(i). Both

                                  -2-
parties have filed supplemental briefs.
    For the following reasons, we conclude that an offense “covered
by” section 5–130(1)(a) includes both charges “specified in” that
section and “all other charges arising out of the same incident,” that
section 5–130(1)(c)(ii) did not require the State to request a hearing
to determine whether defendant should be sentenced as an adult, and
that he was properly sentenced as an adult without a hearing pursuant
to section 5–130(1)(c)(i). Accordingly, we reverse the judgment of the
appellate court and affirm the judgment of the circuit court.

                            II. ANALYSIS
    The dispositive issues on appeal are issues of statutory
construction, which are questions of law subject to de novo review.
Solon v. Midwest Medical Records Ass’n, Inc., 236 Ill. 2d 433, 439
(2010).
    Our primary objective in interpreting a statute is to ascertain and
give effect to the intent of the legislature. Id. at 440. The best
indicator of such intent is the language of the statute, which is to be
given its plain and ordinary meaning. Id. In determining the plain
meaning of the statute, we consider the statute in its entirety, the
subject it addresses, and the apparent intent of the legislature in
enacting it. Id.
    With these principles in mind, we turn to the applicable statutory
provision, section 5–130 of the Act, which provides, in pertinent part,
as follows:
             “(1)(a) The definition of delinquent minor under Section
        5–120 of this Article shall not apply to any minor who at the
        time of an offense was at least 15 years of age and who is
        charged with first degree murder, aggravated criminal sexual
        assault, aggravated battery with a firearm committed in a
        school, on the real property comprising a school, within 1,000
        feet of the real property comprising a school, at a school
        related activity, or on, boarding, or departing from any
        conveyance owned, leased, or contracted by a school or
        school district to transport students to or from school or a
        school related activity regardless of the time of day or time of
        year that the offense was committed, armed robbery when the

                                  -3-
armed robbery was committed with a firearm, or aggravated
vehicular hijacking when the hijacking was committed with a
firearm.
    These charges and all other charges arising out of the
same incident shall be prosecuted under the criminal laws of
this State.
                             ***
         (b)(i) If before trial or plea an information or
    indictment is filed that does not charge an offense
    specified in paragraph (a) of this subsection (1) the State’s
    Attorney may proceed on any lesser charge or charges, but
    only in Juvenile Court under the provisions of this Article.
    The State’s Attorney may proceed under the Criminal
    Code of 1961 on a lesser charge if before trial the minor
    defendant knowingly and with advice of counsel waives,
    in writing, his or her right to have the matter proceed in
    Juvenile Court.
         (ii) If before trial or plea an information or indictment
    is filed that includes one or more charges specified in
    paragraph (a) of this subsection (1) and additional charges
    that are not specified in that paragraph, all of the charges
    arising out of the same incident shall be prosecuted under
    the Criminal Code of 1961.
         (c)(i) If after trial or plea the minor is convicted of any
    offense covered by paragraph (a) of this subsection (1),
    then, in sentencing the minor, the court shall have
    available any or all dispositions prescribed for that offense
    under Chapter V of the Unified Code of Corrections.
         (ii) If after trial or plea the court finds that the minor
    committed an offense not covered by paragraph (a) of this
    subsection (1), that finding shall not invalidate the verdict
    or the prosecution of the minor under the criminal laws of
    the State; however, unless the State requests a hearing for
    the purpose of sentencing the minor under Chapter V of
    the Unified Code of Corrections, the Court must proceed
    under Sections 5–705 and 5–710 of this Article. To
    request a hearing, the State must file a written motion

                           -4-
            within 10 days following the entry of a finding or the
            return of a verdict. Reasonable notice of the motion shall
            be given to the minor or his or her counsel. If the motion
            is made by the State, the court shall conduct a hearing to
            determine if the minor should be sentenced under Chapter
            V of the Unified Code of Corrections. *** If after the
            hearing the court finds that the minor should be sentenced
            under Chapter V of the Unified Code of Corrections, then
            the court shall sentence the minor accordingly having
            available to it any or all dispositions so prescribed.”
            (Emphases added.) 705 ILCS 405/5–130(1)(a) through
            (c)(ii) (West 2000).
    In the present case, defendant was originally charged with five
counts of first degree murder, an offense “specified in” section
5–130(1)(a). Exclusive jurisdiction for first degree murder when the
accused is at least 15 years of age lies in criminal court, not juvenile
court. 705 ILCS 405/5–130(1)(a) (West 2000). In addition, if “other
charges arising out of the same incident” are alleged in an indictment,
together with charges “specified in” section 5–130(1)(a), the entire
prosecution takes place in criminal court. 705 ILCS
405/5–130(1)(b)(ii) (West 2000). Here, the State added to the
indictment an attempted first degree murder charge, which had to be
prosecuted in criminal court with the first degree murder charges
because it arose out of the same incident.
    Ultimately, defendant pleaded guilty to attempted first degree
murder in exchange for dismissal of the first degree murder charges
and a 15-year sentence. Therefore, he pleaded guilty only to the
offense “arising out of the same incident” as the offense “specified in”
section 5–130(1)(a), which was first degree murder.
    Section 5–130(1)(c)(i) of the Act governs sentencing of a minor
convicted of any offense “covered by” section 5–130(1)(a), while
section 5–130(1)(c)(ii) governs sentencing of a minor convicted of an
offense “not covered by” section 5–130(1)(a). Section 5–130(1)(a)
specifically lists several offenses, including first degree murder, and
states that “[t]hese charges and all other charges arising out of the
same incident shall be prosecuted under the criminal laws of this
State.” 705 ILCS 405/5–130(1)(a) (West 2000).
    Both parties and the appellate court in this case assumed, without

                                  -5-
discussion or analysis, that an offense “covered by” section
5–130(1)(a), as used in sections 5–130(1)(c)(i) and (1)(c)(ii), was
synonymous with an offense “specified in” section 5–130(1)(a), as
used in section 5–130(1)(b). See 395 Ill. App. 3d at 989 (“However,
the statute provides if a defendant either pleads or is found guilty of
only the non-section 5–130(1)(a) charges, then a court is required to
proceed under sections 5–705 and 5–710 of the Act, unless the State
requests, within 10 days of the plea or trial, a hearing at which the
court would determine whether to sentence the defendant as an adult.”
(Emphasis in original.)). In making this assumption, the appellate
court cited prior appellate court opinions in which the parties and
court had made the same assumption. See, e.g., People v. Jardon, 393
Ill. App. 3d 725 (2009); People v. Mathis, 357 Ill. App. 3d 45 (2005);
People v. Champ, 329 Ill. App. 3d 127 (2002); People v. Brazee, 333
Ill. App. 3d 43 (2002); People v. Brazee, 316 Ill. App. 3d 1230
(2000).
     On this court’s own motion, the parties were given leave to file
supplemental briefs addressing the following two issues of statutory
interpretation involving sections 5–130(1)(a) through (1)(c) of the
Act: (1) whether an offense “covered by” section 5–130(1)(a) includes
only those charges “specified in” that section or both charges
“specified in” that section and “all other charges arising out of the
same incident”; and (2) if an offense “covered by” section 5–130(1)(a)
includes both charges “specified in” that section and “all other charges
arising out of the same incident,” whether section 5–130(1)(c)(ii)
required the State to request a hearing to determine whether
defendant should be sentenced as an adult or whether he was properly
sentenced as an adult without a hearing pursuant to section
5–130(1)(c)(i).
     In their supplemental briefs, the parties agreed that an offense
“covered by” section 5–130(1)(a) includes both charges “specified in”
that section and “all other charges arising out of the same incident.”
The parties disagreed, however, as to whether section 5–130(1)(c)(ii)
required the State to request a hearing to determine whether
defendant should be sentenced as an adult or whether he was properly
sentenced as an adult without a hearing pursuant to section
5–130(1)(c)(i).
     Pursuant to sections 5–130(1)(c)(i) and (1)(c)(ii), whether

                                  -6-
defendant could be sentenced as an adult without a hearing depends
on whether the offense to which he pleaded guilty (attempted first
degree murder) is “covered by” section 5–130(1)(a). The dictionary
definition of “cover” is “to treat or deal with,” as in “material covered
in the first chapter.” Webster’s Third New International Dictionary
524 (1976). Accordingly, when section 5–130(1)(c)(i) discusses an
offense “covered by” section 5–130(1)(a), it means an offense treated
or dealt with in that section, which includes the offenses “specified in”
that section as well as “all other charges arising out of the same
incident.” See 705 ILCS 405/5–130(1)(a) (West 2000).
    That interpretation is confirmed by the use of other terms in
section 5–130(1). For instance, section 5–130(1)(b) addresses
whether the prosecution should occur in juvenile or criminal court,
and the answer hinges on whether the charging instrument includes
any charge of an offense “specified in” section 5–130(1)(a). The plain
meaning of “specify” is “to mention or name in a specific or explicit
manner.” Webster’s Third New International Dictionary 2187 (1976).
Thus, when section 5–130(1)(b) discusses an offense “specified in”
section 5–130(1)(a), it means the offenses explicitly named therein.
    Moreover, the Act itself demonstrates that offenses “specified in”
section 5–130(1)(a) does not mean offenses explicitly named in that
section plus other charges arising out of the same incident. Section
5–130(1)(b)(ii) mandates that when an information or indictment
includes charges “specified in” section 5–130(1)(a) “and additional
charges that are not specified in that paragraph, all of the charges
arising out of the same incident shall be prosecuted under the Criminal
Code of 1961.” In other words, the offenses “specified in” section
5–130(1)(a) do not include “other charges arising out of the same
incident.”
    The legislature’s decision to use “specified in” in section
5–130(1)(b) and “covered by” in section 5–130(1)(c) demonstrates
that it intended different meanings for these terms. See People v.
Hudson, 228 Ill. 2d 181, 193 (2008) (“When the legislature uses
certain language in one part of a statute and different language in
another, we may assume different meanings were intended.”). Section
5–130(1)(b) discusses those offenses “specified in” section
5–130(1)(a), i.e., those offenses explicitly named in that section,
whereas section 5–130(1)(c) discusses those offenses “covered by”

                                  -7-
section 5–130(1)(a), i.e., those offenses dealt with in that section,
which includes those explicitly named in that section and those arising
out of the same incident. The legislature repeated the paired use of
both “covered by” and “specified in” throughout the Act–the
distinction appears again in sections 5–130(2)(b) and (2)(c) (705
ILCS 405/5–130(2)(b), (2)(c) (West 2000)), sections 5–130(3)(b) and
(3)(c) (705 ILCS 405/5–130(3)(b), (3)(c) (West 2000)), and sections
5–130(5)(b) and (5)(c) (705 ILCS 405/5–130(5)(b), (5)(c) (West
2000))–confirming that the use of the two distinct terms was
intentional.
    Moreover, the Act as a whole, including its use of the term
“prosecute,” confirms that the legislature intended “covered by”
section 5–130(1)(a) to include all charges arising out of the same
incident. Section 5–130(1)(a) states that “[t]hese charges and all other
charges arising out of the same incident shall be prosecuted under the
criminal laws of this State.” The Act does not define the term
“prosecute.” However, section 2–16 of the Criminal Code of 1961
defines “[p]rosecution” as “all legal proceedings by which a person’s
liability for an offense is determined, commencing with the return of
the indictment or the issuance of the information, and including the
final disposition of the case upon appeal.” 720 ILCS 5/2–16 (West
2000). Thus, section 5–130(1)(a) mandates that charges of the
“specified offenses” as well as all other charges arising out of the same
incident proceed as a criminal prosecution until final disposition on
appeal.
    The legislature’s use of “prosecute” elsewhere in section
5–130(1)(b) further demonstrates that offenses “covered by” section
5–130(1)(a) include all charges arising out of the same incident as the
specifically enumerated offenses. Section 5–130(1)(b) addresses
where trial and plea proceedings should occur. Section 5–130(1)(b)(i)
states that if the charges do not include an offense “specified in”
section 5–130(1)(a), the State’s Attorney should “proceed” on the
lesser charge or charges in juvenile court but “may proceed under the
Criminal Code of 1961” on a lesser charge not “specified in” section
5–130(1)(a) if the minor waives in writing the right to proceed in
juvenile court. See Webster’s Third New International Dictionary
1807 (1976) (defining proceed as “to carry on a legal action or
process”). On the other hand, section 5–130(1)(b)(ii) states that if a

                                  -8-
minor is charged with an offense “specified in” section 5–130(1)(a)
“and additional charges that are not specified in that paragraph, all of
the charges arising out of the same incident shall be prosecuted under
the Criminal Code of 1961.” The legislature’s decision to use
“proceed” in the waiver context and “prosecution” in the context of
other charges arising out of the same incident demonstrates its
differing intent. See Hudson, 228 Ill. 2d at 194.
     That distinction is further reflected in section 5–130(1)(c). Section
5–130(1)(c)(i) states that if the minor is convicted of any offense
“covered by” section 5–130(1)(a), “the court shall have available any
or all dispositions prescribed for that offense under Chapter V of the
Unified Code of Corrections.” As discussed above, offenses “covered
by” section 5–130(1)(a) include the offenses “specified in” that section
as well as all charges arising out of the same incident. This is
consistent with section 5–130(1)(b)(ii)’s mandate that the offenses
“specified in” section 5–130(1)(a) and “all of the charges arising out
of the same incident shall be prosecuted under the Criminal Code of
1961” and with section 5–130(1)(a)’s directive that the charges
specified therein and “all other charges arising out of the same incident
shall be prosecuted under the criminal laws of this State.”
     On the other hand, because a minor charged with only a lesser
offense (of an offense “specified in” section 5–130(1)(a)) who waived
the right to proceed in juvenile court would not be convicted of an
offense “covered by” section 5–130(1)(a), the minor would not be
subject to sentencing under the Unified Code of Corrections unless the
State requested a hearing under section 5–130(1)(c)(ii). This is
consistent with section 5–130(1)(b)(i), which allows the State to
proceed under the Criminal Code of 1961 only upon the minor’s
written waiver. Thus, if defendant had been charged only with
attempted murder, both his written waiver and a hearing would have
been required to proceed in criminal court and sentence him as an
adult.
     This construction is also consistent with the framework of the Act,
which turns on the offenses in the charging instrument. This court has
long recognized that the classification at issue in the Act is based on
the minor’s age and the type of offense charged. People v. J.S., 103
Ill. 2d 395, 403 (1984). Thus, it is the charging instrument that
determines whether the minor has the right to have the proceedings in

                                   -9-
juvenile court.
    As discussed above, section 5–130(1)(c)(i) states that if after trial
or plea, a minor is convicted of an offense “covered by” section
5–130(1)(a), in sentencing the minor, the circuit court has available
“any or all dispositions prescribed for that offense under Chapter V of
the Unified Code of Corrections.” Offenses “covered by” section
5–130(1)(a) include those “specified in” that section as well as those
arising out of the same incident.
    In the present case, defendant was initially charged with first
degree murder. The State subsequently filed an additional information,
which added an additional count for attempted first degree murder
arising out of the same incident. Thus, the attempted first degree
murder charge was “covered by” section 5–130(1)(a) (“These charges
and all other charges arising out of the same incident shall be
prosecuted under the criminal laws of this State.”). Defendant pleaded
guilty to the attempted first degree murder charge that same day.
    Defendant argues that the attempted first degree murder charge
was not “covered by” section 5–130(1)(a) because the first degree
murder charges were subsequently dismissed. We disagree.
    The first degree murder charges were still pending when the
circuit court accepted defendant’s plea and sentenced him to the
agreed-upon 15-year sentence. The circuit court thereafter dismissed
the first degree murder charges pursuant to the plea agreement.
    Therefore, we find that defendant pleaded guilty to an offense
(attempted first degree murder) “covered by” section 5–130(1)(a)
because it arose out of the same incident as the charges pending
against him for an offense “specified in” section 5–130(1)(a) (first
degree murder). Accordingly, we conclude that defendant was
properly sentenced without a hearing pursuant to section
5–130(1)(c)(i) and that his sentence is therefore not void as prohibited
by statute.

                          CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
appellate court and affirm the judgment of the circuit court.



                                  -10-
Appellate court judgment reversed;
circuit court judgment affirmed.




                           -11-